STATE OF VERMONT
SUPERIOR COURT                                                    ENVIRONMENTAL DIVISION
Vermont Unit                                                         Docket No. 21-2-13 Vtec
                                                                     Docket No. 58-5-14 Vtec
                                                                     Docket No. 60-5-14 Vtec

                          WhistlePig, LLC Act 250 JO (#9-070)

                              ENTRY REGARDING MOTION



Title:         Motion to Continue Trial Stipulated (Motion 9)
Filer:         WhistlePig LLC
Attorney:      Jon T. Anderson
Filed Date:    January 13, 2015

Agreed by all parties during 1/13/2015 conference

The motion is GRANTED.

         The above three appeals had been scheduled for a coordinated trial to begin on
Monday, January 26, 2015. The Court most recently granted Appellants Solar Haven Farm, LLC,
Barbara Wilson, and George Gross’s request to dismiss their appeal of the conditional use
approval issued by the Town of Shoreham Zoning Board of Adjustment (Docket No. 60-5-14
Vtec), although the Court afforded Appellants additional time to withdraw their voluntary
dismissal, given that the Court chose to grant the dismissal with prejudice to that specific
conditional use application. See In re WhistlePig, LLC CU Permit Appeal, No. 60-5-14 Vtec (Vt.
Envtl. Div. Jan. 9, 2014)(Durkin, J.). At the final pre-trial conference, held on January 13, 2015,
Appellants’ attorney advised the Court that he would file a response shortly on behalf of his
clients.
       As to the appeal filed on behalf of WhistlePig, LLC from a jurisdictional opinion issued by
the District 9 Environmental Commission Coordinator (Docket No. 21-2-13 Vtec), WhistlePig’s
attorneys, Jon T. Anderson and Alexander J. LaRosa, represented to the Court that they
believed that the Court’s decision last April in that docket resolved all legal issues that could be
addressed. See In re WhistlePig, LLC Act 250 JO (#9-070), No. 21-2-13 Vtec (Vt. Envtl. Div. Apr.
11, 2014)(Durkin, J.). Attorney LaRosa volunteered to draft and circulate a stipulation for
dismissal of that appeal.
       Lastly, in the appeal by WhistlePig from the Act 250 permit issued by the District 9
Environmental Commission (Docket No. 58-5-14 Vtec), Attorneys Anderson and LaRosa advised
that they believed that all legal issues raised by the WhistlePig appeal could be addressed by
the motion and cross-motion for summary judgment that will come under advisement upon the
filing of responsive memoranda (due by January 22, 2015) and that, because of that
assessment, the Court should cancel or postpone the upcoming trials. Attorneys for all other
parties were present during this pre-trial conference and concurred with Attorneys Anderson
and LaRosa’s assessment.
           Based upon these representations, the Court made the following directives:
    1. Attorney Tarrant shall consult with his clients, and advise the Court no later than
       Tuesday, January 20, 2015, whether they object to the terms of the dismissal of Docket
       No. 60-5-14 Vtec announced by the Court in its January 9, 2015 decision.
    2. The parties shall file their Stipulation for Dismissal of Docket No. 21-2-13 Vtec, if
       successfully negotiated, with the Court no later than Thursday, January 22, 2015.
    3. All responses to and replies for the outstanding pre-trial motions in Docket No. 58-5-14
       Vtec shall be filed no later than Thursday, January 22, 2015. After that date, those
       motions shall go under advisement and shall be considered by the Court.
    4. The coordinated trial for all Dockets, scheduled to begin on Monday, January 26, 2015,
       is hereby POSTPONED. The Court shall determine whether a further evidentiary hearing
       is needed as it considers the pending motions.
So ordered.

Electronically signed on January 16, 2015 at Newfane, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division

Notifications:
Jon T. Anderson (ERN 1856), Attorney for Appellant WhistlePig LLC
Melanie Kehne (ERN 2561), Attorney for Interested Person Natural Resources Board
Elizabeth Lord (ERN 4256), Attorney for Interested Person Agency of Natural Resources
Gerald R. Tarrant (ERN 3786), Attorney for Interested Person George Gross
Gerald R. Tarrant (ERN 3786), Attorney for Interested Person Barbara Wilson
Gerald R. Tarrant (ERN 3786), Attorney for Interested Person Solar Haven Farm, LLC
Jon T. Anderson (ERN 1856), Attorney for Appellant Raj Bhakta
For Informational Purposes Only Town of Shoreham
For Informational Purposes Only John Kiernan
Alexander J. LaRosa (ERN 5814), Attorney for party 2 Co-counsel

dchamber